DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 2/27/2019 has been considered by the Examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 3, 7-9, 13-16 and 19-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rakuljic et al (2010/0085992).
With respect to claim 1, Rakuljic et al disclose:
An electro-optical system [ taught by figure 1 ], comprising: a laser drive electronic circuit arranged to receive a reference frequency as input and a beat frequency as feedback and generate a drive output based on a phase difference between the reference frequency and the beat frequency [ taught by elements 26, 28, 30 and 32 ]; a laser light source arranged to receive the drive output and generate laser light [ taught by semiconductor laser (12) ]; and an optical interferometer coupled to the laser light to generate optical energy at the beat frequency, proportional to rate of frequency change of the laser light [ taught by the Mach-Zehnder Interferometer (22) ], wherein the laser drive electronic circuit, the laser light source [ figure 1 shows the elements configured in a closed loop ].
Claim 2 is taught by the photodiode (24).
Claim 3 is taught by paragraph [0036] because a linear frequency sweep creates a phase chirp.
Claim 7 is taught by the Mach-Zehnder Interferometer as described at the bottom of paragraph [0031].
Claims 14, 15 and 20 are anticipated by the method of operation of the elements of Rakuljic et al applied to claims 1, 2 and 7.
Claim 19 is met by the operation of the frequency swept reference oscillator (29).
With respect to claim 8, Rakuljic et al disclose:
An electro-optical system [ taught by figure 1 ] for generating a linear phase chirp from a laser light source, comprising: a laser light source arranged to receive a laser light drive and generate laser light [ taught by semiconductor laser (12) ]; and an optical interferometer arranged to receive a portion of the laser light and generate optical energy at a beat frequency proportional to laser light frequency rate of change [ taught by Mach-Zehnder Interferometer (22) ]; a photodetector arranged to receive at least a portion of the optical energy at the beat frequency and generate a signal that indicates the beat frequency [ taught by photodiode (24) ]; and a laser drive electronic circuit arranged to receive a reference frequency as input and the signal that indicates the beat frequency as closed loop feedback, compare the beat frequency with the reference frequency and generate the laser light drive so as to correct the laser light drive to keep the beat frequency locked to the reference frequency [ taught by elements 26, 28, 30 and 32 ].
Claims 9 and 16 are taught by the combination of offset voltage source (30) providing DC as second input to the integrator (32) to be combined with the output from mixer (26).

With respect to claim 21, Rakuljic et al disclose:
A light detection and ranging (LIDAR) system [ taught by figure 1 ], comprising: a feedback control loop configured to generate a linear laser ramp [ taught by elements 26, 28, 30 and 32 ]; and a laser source operatively coupled to the feedback control loop, wherein the laser source is configured to emit a laser beam based on the generated linear laser ramp [ taught by semiconductor laser (12) ].
Allowable Subject Matter
Claims 4-6, 10-12, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

			Other Cited Prior Art
Zhu (CN111048980A) – figure 1 teaches a feedback control circuit for driving a laser (LD) using a Mach-Zehnder Interferometer (MZ1), phase detector and reference oscillator.
Wojciechowski et al (WO2019121069A1) – figure 8a shows a feedback control circuit for a tunable laser.
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645